oC (ODO ON DN BR WO PPO

oo “NI ON N & Go N — So \O oo ~“ nN Nn + Go N _

Case 3:18-cr-00267-RS Document 190 Filed 07/02/21 Page 1of 2

Edward W. Swanson, SBN 159859
ed@smllp.law

Audrey Barron, SBN 286688
audrey@smllp.law

SWANSON & McNAMARA LLP
300 Montgomery Street, Suite 1100
San Francisco, California 94104
Telephone: (415) 477-3800
Facsimile: (415) 477-9010

Attorneys for Defendant RICHARD LEE PARMER, JR.

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION
UNITED STATES OF AMERICA, Case No. CR 18-00267 RS (LB)
Plaintiff, DEFENDANT’S NOTICE OF WAIVER
VS. OF RIGHT TO TRIAL BY JURY
RICHARD LEE PARMER, JR.,
Defendant.

 

 

 

 

The undersigned defendant hereby waives the right to a trial by jury and requests the

Court to try all chares against him in this case without a jury.

Dated: June | ©, 2021 By: KEP mrad

Richard Lee Parmer

 

 
So OH NN DBD WN BP WO PPO Ke

NO NO NO NO ae ae eee

 

 

Case 3:18-cr-00267-RS Document 190 Filed 07/02/21 Page 2 of 2

The undersigned attorneys for the defendant herein represent that prior to the signing of
the foregoing waiver, the defendant was fully advised as to the rights of an accused under the
Constitution and laws of the United States to a speedy and public trial by jury; and further
represent that, in their opinion, the above waiver by the defendant of trial by jury is voluntarily

and understandingly made, and recommend to the court that the waiver be approved.

Dated: June 10, 2021 SWANSON & McNAMARA LLP

/s/
Edward W. Swanson
Audrey Barron

Attorneys for Defendant
RICHARD LEE PARMER

 
